DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Notice of Allowance mailed on 19 May 2021 contained an error in the Examiner's Amendment concerning original claim 32. Hence, this Supplemental Notice of Allowance is to correct the error, with the entire Examiner's Amendment presented below replacing the Examiner's Amendment of the previous Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mr. Aubrey Y. Chen on 4, 10, and 11 May 2021.
The application has been amended as follows: 
Claim 1
Line 15: “wherein the at least one distillation apparatus is operable to:”
From line 28: “and to clean the liquid gas[[.]],
wherein the non-electrical fuel supply comprises the liquid gas supply,
the at least one engine or turbine comprises at least one gas turbine, the at least one gas turbine being connected to the liquid gas supply,
the at least one gas turbine is connected to drive the at least one primary pump through the gear train and clutch,
the steam source of the at least one gas turbine comprises the waste heat boiler having the feed water input,
the waste heat boiler has an exhaust gas input to receive exhaust gas from the at least one gas turbine and generate steam from the feed water,
the waste heat boiler has a steam output, and
wherein the at least one pumping apparatus further comprises at least one steam turbine, the at least one steam turbine being connected to drive at least one secondary pump,
the at least one steam turbine is connected to the steam output of the waste heat boiler,
the at least one steam turbine further has an exhaust steam output, and
the treated feed water outlet of the at least one distillation apparatus is connected to the feed water input of the waste heat boiler,
wherein the waste heat boiler has an exhaust gas outlet, the exhaust gas outlet being connected to a post-treatment unit, the post-treatment unit comprises a waste water inlet to receive waste water from the water treatment plant, the waste water comprises concentrated brine suitable for dissolving carbon dioxide, and the post-treatment unit being operable to dissolve at least a portion of carbon dioxide from the exhaust gas in the waste water, thereby generating the dissolved carbon dioxide, and
wherein a pressure and a temperature of the at least a portion of carbon dioxide from the exhaust gas is matched to a pressure and a temperature of the concentrated brine.”
CANCEL CLAIM 2
Claim 3
Line 19: “the plurality of gas engines,
From line 21: “gas,
wherein each of the plurality of gas engines has an exhaust gas outlet, the exhaust gas outlet being connected to a post-treatment unit,
wherein at least a proportion of carbon dioxide in the exhaust gas is dissolved in water, and
wherein a pressure and a temperature of at least a portion of carbon dioxide from the exhaust gas is matched to a pressure and a temperature of the brine.”
CANCEL CLAIM 4
CANCEL CLAIMS 11-13
Claim 14
Line 1: “The water treatment plant according to claim 1, wherein”
Claim 15
Line 1: “The water treatment plant according to claim 1, wherein”
Claim 17
Line 1: “The water treatment plant according to claim 1, wherein”
Claim 32
Line 1: “The water treatment plant of claim 1, wherein the pressure”

Reasons for Allowance
Claims 1, 3, 5-6, 8-9, 14-19, 29-36, and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3, 5-6, 8-9, 14-19, 29-36, and 39-40. The concept of a water treatment plant comprising at least one water treatment unit and at least one distillation apparatus, the at least one water treatment unit comprising at least one pumping apparatus comprising:
a non-electrical fuel supply comprising a liquid gas supply;
at least one engine or turbine connected to the non-electrical fuel supply, the at least one engine or turbine comprising a steam source, the steam source comprising a feed water input; and

wherein the at least one pumping apparatus pressurizes the at least one water treatment unit, 
wherein the at least one distillation apparatus is operable to pass at least part of the feed water stream to a waste heat boiler associated with the at least one engine or turbine, wherein the waste heat boiler is the steam source,
wherein the water treatment plant further comprises a gas cleaning and temperature control unit to heat or cool liquid gas from the liquid gas supply to a predetermined temperature, and to clean the liquid gas,
wherein the non-electrical fuel supply comprises the liquid gas supply,
the at least one engine or turbine comprises at least one gas turbine, the at least one gas turbine being connected to the liquid gas supply,
the at least one gas turbine being connected to drive the at least one primary pump,
the steam source of the at least one gas turbine comprises the waste heat boiler having the feed water input,
the waste heat boiler has an exhaust gas input to receive exhaust gas from the at least one gas turbine and generate steam from the feed water,
wherein the waste heat boiler has an exhaust gas outlet, the exhaust gas outlet being connected to a post-treatment unit, the post-treatment unit comprises a waste water inlet to receive waste water from the water treatment plant, the waste water comprises concentrated brine suitable for dissolving carbon dioxide, and the post-treatment unit being operable to dissolve at least a portion of carbon dioxide from the exhaust gas in the waste water, thereby generating the dissolved carbon dioxide,
wherein a pressure and a temperature of the at least a portion of carbon dioxide from the exhaust gas is matched to a pressure and a temperature of the concentrated brine (claim 1) is considered to define patentable subject matter over the prior art.
In addition, the concept of a water treatment plant comprising: 
at least one water treatment unit and at least one distillation apparatus, the at least one water treatment unit comprising at least one pumping apparatus comprising:
a supply of syngas generated from gasification of coal,
a plurality of gas engines each connected to the supply of syngas, each of the plurality of gas engines configured to drive a pump through a gear train and a clutch,
wherein each of the plurality of gas engines comprises a cooling system to receive cooling water from a cooling water supply and to generate a first waste stream, wherein the cooling system acts as a steam source,
wherein the at least one pumping apparatus further comprises a gas cooling apparatus to cool the supply of syngas, the gas cooling apparatus receiving a gas cooling feed water stream and generating a second waste stream, the gas cooling apparatus comprising at least one heat exchanger,
wherein the at least one distillation apparatus is operable to receive the first waste stream and the second waste stream, and to combine the first waste stream and the second waste stream, thereby generating a condensate stream, 
wherein the condensate stream is supplied to at least one of the gas cooling apparatus and the plurality of gas engines, and
wherein brine is passed from the brine outlet to a further apparatus to dissolve exhaust gas from the plurality of gas engines,
wherein each of the plurality of gas engines has an exhaust gas outlet, the exhaust gas outlet being connected to a post-treatment unit,

wherein a pressure and a temperature of at least a portion of carbon dioxide from the exhaust gas is matched to a pressure and a temperature of the brine (claim 3) is considered to define patentable subject matter over the prior art.
Furthermore, the concept of a water treatment plant comprising:
at least one water treatment unit and at least one distillation apparatus, the at least one water treatment unit comprising at least one pumping apparatus comprising:
a non-electrical fuel supply;
at least one engine or turbine connected to the non-electrical fuel supply, the at least one engine or turbine comprising a steam source, the steam source comprising a feed water input; and
an exhaust steam stream generated from the steam source of the at least one engine or turbine, the exhaust steam stream being connected to the at least one distillation apparatus, the at least one distillation apparatus being operable to:
receive an untreated water stream, and
treat at least a part of the untreated water stream to generate at least a part of a feed water stream to be fed back into the at least one distillation apparatus,
wherein the water treatment plant further comprises a post-treatment unit that receives exhaust gas from the at least one engine or turbine, wherein the exhaust gas comprises carbon dioxide, and wherein the post-treatment unit is configured to dissolve at least a portion of the carbon dioxide into a waste water stream,
wherein the water treatment plant further comprises a gas control unit configured to control a pressure and a temperature of the exhaust gas in order to maximize the at least a portion of the carbon dioxide that is dissolved into the waste water stream, and

The invention provides a water treatment plant that uses a wastewater to safely dispose of carbon dioxide in the sea ([0046], [0051]).
The closest prior art is regarded to be St. Germain et al. (US 8,328,996 B2), which discloses an apparatus for desalinating water (i.e. a water treatment plant) combined with power generation (Abstract; Fig. 3) comprising two desalination trains (col. 9, lines 54-55), wherein desalination refers to reverse osmosis and distillation (col. 1, lines 33-34; col. 11, line 11), and a line to brine rejection wells (i.e. a brine outlet), a supply pump (col. 3, line 37; col. 7, line 7) (i.e. at least one pumping apparatus), gas turbines GT (col. 9, lines 26-29) (i.e. a non-electrical fuel supply), heat recovery steam generators HRSG which convert the energy of the exhaust from the turbines to steam energy for the desalination trains (col. 9, lines 52-55), with energy from steam from the HRSG being transferred to the desalination trains (col. 9, lines 54-55; Fig. 3, arrows right of “HRSG”). However, St. Germain does not teach or suggest that carbon dioxide from the gas turbines should be dissolved in the brine rejected to wells.
Other related prior art is Shapiro (US 2011/0147195 A1), which discloses a combined-cycle power generation plant and desalination unit (i.e. a water treatment plant) (Abstract) comprising (Fig. 1): an RO (reverse osmosis) unit 167 (i.e. a water treatment unit) ([0023]) and a desalination unit 103 having an effect 159 ([0022]), a gas turbine plant 104 having a heat recovery steam generator (HRSG) 108 ([0018]), the steam generator 108 producing steam using hot gases from an exhaust outlet 132, and sending steam to a distillation effect 159 via a steam header 146 ([0019], [0021]; Fig. 1); and a distillation unit 103 that treats untreated water 160 to generate a condensate return 164 which is fed to the HRSG 108 (Fig. 1; [0022]). However, Shapiro also does not teach or suggest that carbon dioxide from gas turbines should be dissolved in brine or wastewater. 
Droux et al. (US 2013/0227957 A1), which discloses a combined-cycle power plant (Abstract) comprising a desalination plant 15 associated with a gas turbine 11 (Fig. 1; [0033]) and a heat recovery steam generator (HRSG) ([0034]). However, Droux also does not teach or suggest that carbon dioxide from gas turbines should be dissolved in brine or wastewater. 
Prior art Kendall et al. (US 2011/0035154 A1) teaches the sequestering of carbon dioxide from industrial processes ([0171]) using an aqueous mixture comprising divalent cations ([0004], [0043]), wherein the source of cations can be desalination plant waste waters ([0045]). Kendall also teaches that a brine providing the cations may have its temperature adjusted to that of the carbon dioxide with which it is contacted ([0093]). However, Kendall teaches a variety of other sources of cations such as geothermal wastewaters, seawater ([0093]), freshwater ([0046]), and particularly, subterranean brines ([0093]), with the source of cations that is temperature adjusted being subterranean brine ([0048], last two lines; [0093]), and with the temperature for the subterranean brine being the brine in its subterranean location, where its pressure is significantly higher than atmospheric pressure ([0064]). Therefore, Kendall lacks adequate teaching of a system configured for matching both a temperature and a pressure of a concentrated brine from a water treatment plant (i.e., a brine that would be expected to be at or near atmospheric pressure) to a temperature and a pressure of a carbon dioxide stream to have made such a configuration obvious, and no suggestion is made to provide a gas control unit configured to control a pressure and a temperature of an exhaust gas in order to maximize the carbon dioxide that is dissolved into a waste water stream, in the context of systems such as those taught by St. Germain, Shapiro, and Droux.  
Prior art Georgiou et al. (US 2010/0326924 A1) discloses (Fig. 2) a mix and pump station 18 that receives a desalination concentrated brine waste product 14c and a carbon dioxide waste product 16c ([0039]) from a desalination plant 14 ([0030]) and a carbon dioxide source 16 ([0035]), respectively, so that the mixture can be injected into an aquifer 13 at a specified temperature and pressure ([0040]). Georgiou to provide a post-treatment unit configured to dissolve at least a portion of the carbon dioxide into a waste water stream and provide a gas control unit configured to control a pressure and a temperature of the exhaust gas in order to maximize the at least a portion of the carbon dioxide that is dissolved into the waste water stream, or to provide a post-treatment unit wherein at least a proportion of carbon dioxide in the exhaust gas is dissolved in water, and wherein a pressure and a temperature of at least a portion of carbon dioxide from the exhaust gas is matched to a pressure and a temperature of the brine, in the context of systems such as those taught by St. Germain, Shapiro, and Droux.
Prior art Constantz et al. (US 7,754,169 B2) teaches a method for sequestering carbon dioxide by charging an aqueous solution with carbon dioxide from an industrial process (col. 1, lines 43-55), wherein the industrially sourced carbon dioxide can originate from waste gas streams which are emitted by the combustion of carbon-based fuels (col. 6, lines 25-31, 55-58), and wherein the carbon dioxide can be dissolved in an aqueous solution (col. 2, lines 16-17; col. 11, lines 1-5; col. 17, lines 61-67), the aqueous solution being a desalination plant waste water (col. 9, lines 27-28). However, Constantz does not discuss the conditions needed for the dissolving, so Constantz does not teach or suggest that a pressure and a temperature of carbon dioxide from an exhaust gas is matched to a pressure and a temperature of a brine, or a gas control unit configured to control a pressure and a temperature of an exhaust gas in order to maximize the carbon dioxide that is dissolved into a waste water stream.
Farsad et al. (US 2010/0229725 A1) teaches the use of an absorbing solution to incorporate carbon dioxide from flue gas, and suggests the use of a controller to optimize said incorporation ([0282]). However, the parameters of control that are taught are solution chemistry, surface area to volume ratio, liquid flow rate to gas flow rate ratio, and residence time ([0237]), so no suggestion is made to match a pressure and a temperature of a carbon dioxide stream with a pressure and a temperature of a brine, or to provide a gas control unit configured to control a pressure and a temperature of an exhaust gas in order to maximize the carbon dioxide that is dissolved into a waste water stream.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772